386 U.S. 267 (1967)
WHEATON
v.
CALIFORNIA.
No. 46.
Supreme Court of United States.
Decided March 13, 1967.
ON PETITION FOR WRIT OF CERTIORARI TO THE DISTRICT COURT OF APPEAL OF CALIFORNIA, SECOND APPELLATE DISTRICT.
Byron J. Walters for petitioner.
Thomas C. Lynch, Attorney General of California, William E. James, Assistant Attorney General, and C. Anthony Collins, Deputy Attorney General, for respondent.
PER CURIAM.
The petition for a writ of certiorari is granted. The judgment is vacated and the case remanded for further consideration in the light of Chapman v. California, ante, p. 18.
MR. JUSTICE STEWART would grant certiorari and reverse the judgment for the reasons stated in his opinion concurring in the result in Chapman v. California, ante, at 42.